DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on August 20, 2019, is for a continuation reissue examination for United States Patent Number US RE47,638 E and also for a reissue examination of United States Patent Number US 9,244,620 B2, which were both issued to Fujimoto (hereinafter “the ‘620 Patent”).  This reissue application is being examined under the “pre-AIA ” provisions.

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 16/545,549, including the fee set forth in 37 CFR § 1.17(e), was filed on September 2, 2022 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
All of the patented claims 1-8 have been canceled; claims 9-26 have been added since the instant reissue application was filed.  They are entered and will be considered.
Currently, the claims 9-26 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112, sixth paragraph is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claims 9 and 13 recite “a controller configured to make a data exchange with the storage device [by connection via the control bus]1” in lines 3-4, respectively.  And, they further recite “a buffer connected to the controller and configured to temporarily hold data for the storage device” in lines 5-6.
This reissue application includes claim limitations that use the words “controller” and “buffer,” which are disclosed as hardware for a structural element in the specification of the ‘620 Patent (See “Host controller 26” and “Host buffer 27” in Fig. 2).  Thus, the terms “controller” and “buffer” are substitutes for “means” and generic placeholders because they are non-structural terms having no specific structural meaning, but for performing the claimed functions of making a data exchange with the storage device or of temporarily holding data for the storage device.
And, the word “controller” is modified by functional language “make a data exchange with the storage device” recited in the respective claims 9 and 13 and the word “buffer” is modified by functional language “temporarily hold data for the storage device” recited in the respective claims 9 and 13 by the transition word “configured to”.  Although the generic placeholders “controller” and “buffer” are modified by the functional languages foregoing, these modifications are not sufficient to entirely perform the recited functions in the claims 9 and 13.
Furthermore, the generic placeholders “controller” and “buffer” are not modified by sufficient structure, material, or acts for performing the claimed functions.  Even though the “buffer” is connected to the “controller,” it is not modifying the respective subject matters “buffer” and “controller” themselves as their respective sufficient structure, material, or acts for performing the claimed functions. 
Accordingly, these claim limitations are being interpreted under 35 U.S.C. § 112(6), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘620 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “controller” at col. 4, lines 51-53 and “Host controller 26” in Fig. 2, and a disclosure regarding the corresponding structure of the term “buffer” at col. 4, lines 60-64 and “Host buffer 27” in Fig. 2.  The corresponding structure of the controller, i.e., Host controller, disclosed in the specification of the ‘620 Patent requires an algorithm for performing the function of making a data exchange with the storage device because said corresponding structure “Host controller” is using a built-in processor, which should be programmed by an algorithm for the function resulted from the algorithm.  The specification of the ‘620 Patent discloses the algorithm for performing the claimed functions at col. 9, lines 7-67 and Fig. 7.  The details of operations are further disclosed at col. 17, lines 8-13 and col. 19, lines 20-28 regarding the step of making a data exchange with the storage device; at col. 12, lines 51-54 regarding the step of reading a class value corresponding to a performance class of the storage device; and at co. 18, lines 9-26 regarding the step of controlling the input rate or the input period to avoid an overflow of data from the buffer.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(6), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(6) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(6).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-26 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claim 9 recites “the buffer is configured to receive write data for a period at a first rate and outputs data for a second period shorter than the first period at a second rate higher than the first rate” in lines 10-11, and the claim 13 recites “[the controller is configured to] control a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period“ in lines 9-11.
However, the specification does not disclose that (i) the claimed subject matter “buffer” outputs data for the second period shorter than the first period at the second rate higher than the first rate and (ii) the claimed subject matter “controller” controls the first rate or the first period to allow the storage device to write data within the second period shorter than the first period.
In the specification, it discloses that a buffer control may be carried out so that data bit rate (i.e., the first rate) is temporarily made smaller, or file system update period (i.e., the first period) may be controlled to previously prevent buffer overflow (See the specification of the ‘620 Patent, col. 18, lines 9-18); however, it is silent upon (i) whether the second period (i.e., outputting period for data writing on the storage device) is shorter than the first period (i.e., updating period for file system information in the storage device), and (ii) whether the second rate (i.e., outputting rate of buffer data) is higher than the first rate (i.e., receiving rate of write data on buffer).
Therefore, the claims 9, 13, and their respectively corresponding dependent claims 10-12, 14-26 fail to comply with the written description requirement pursuant to 35 U.S.C. § 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 26 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 19 and 26 recite the phrase “the information of the performance” in line 2; however, it has not been specifically clarified in the respective claims 19 and 26, and their correspondingly intervening claims.

Claim Rejections - 35 USC § 251
Claims 9-26 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material, which is not supported by the prior patent, is set forth in the discussion above at paragraph 7 in this Office action.
The claims 10-12 and 24-26 are dependent claims of the claim 9.
The claims 14-23 are dependent claims of the claim 13.

Response to Arguments
In response to the reissue applicant’s argument with respect to claim interpretation under 35 U.S.C. § 112(6) in the Response at pages 15-16, the Examiner has fully considered, but respectfully disagrees.
The reissue applicant argues that the terms “controller” and “buffer” are not generic placeholder but are terms readily understood by one skilled in the art to define a specific structure; thus, the limitations including those terms do not invoke 35 U.S.C. § 112(6).
A claim limitation that does not use the term “means” or “step” will trigger the rebuttable presumption that 35 U.S.C. § 112(6) does not apply.  See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. 1998).
The presumption that 35 U.S.C. § 112(6) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to “recite sufficiently definite structure” or else recites “function without reciting sufficient structure for performing that function."  Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure."  Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; Greenberg v. EthiconEndo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
The claims 9 and 13 recite “a controller configured to make a data exchange with the storage device [by connection via the control bus]” and “a buffer connected to the controller and configured to temporarily hold data for the storage device”.
As shown in the claims 9 and 13, the limitations with the term “controller” or “buffer” foregoing do not use the term “means” or “step”; thus, the claim limitations with the term “controller” or “buffer” trigger a rebuttable presumption that 35 U.S.C. § 112(6) does not apply.
However, the term “controller” or “buffer” would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the entire claimed function because there is no sufficiently definite meaning as the name for structure in the term “controller” or “buffer” according to the specification of the ‘620 Patent such as the controller and the buffer foregoing are disclosed as mere hardware for structural elements (See “Host controller 26” and “Host buffer 27” in Fig. 2), which are not meaning any specifically definite structure for performing the claimed functions.
Although the reissue applicant quoted parts of the specification at col. 4, lines 60-64, col. 9, lines 27-28, and col. 19, lines 19-28 for interpreting the claims regarding the structure of the terms “controller” and “buffer,” limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the reissue applicant brought dictionary definition regarding the terms “controller” and “buffer” such as these terms have a well understood meaning.  The Examiner agrees that an ordinary off-the-shelf “controller” and “buffer” may be known as structures.  However, the reissue applicant’s position misses the point.  The question is not whether a claim term recites any structure but whether it recites sufficient structure (e.g., algorithm)—a claim term is subject to § 112(6) if it recites function without reciting sufficient structure for performing that function.
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.

Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s arguments with respect to claim rejection under 35 U.S.C. § 112(1) in the Response at pages 16-20, the Examiner has fully considered, and agrees in part but respectfully disagrees in part.
First, the reissue applicant alleges that the algorithm for performing the function of the limitation with “controller” invoking 35 U.S.C. § 112(6) is disclosed in the specification of the ‘620 Patent (See the Response at page 17, line 6 through page 20, line 4).
The Examiner fully considered and determines that it is persuasive.  Thus, the claims 9-26 rejection under 35 U.S.C. § 112(1) regarding this specific issue (i.e., algorithm for performing the function of the limitation with “controller” invoking 35 U.S.C. § 112(6)) has been withdrawn.
Second, the reissue applicant argues that the limitations “the buffer is configured to receive write data for a period at a first rate and outputs data for a second period shorter than the first period at a second rate higher than the first rate” recited in the claim 9 and “[the controller is configured to] control a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period“ in the claim 13 are disclosed in the specification at col. 13, lines 58-67.
The specification of the ‘620 Patent discloses that the host apparatus preferably has some kinds of write modes to use the memory cards (i.e., storage devices) having low performance such as the host apparatus changes a mode to lower one requesting a lower application performance to allow the host apparatus to conform the lower application performance.  However, the specification is silence upon (i) the claimed subject matter “buffer” outputs data for the second period shorter than the first period at the second rate higher than the first rate and (ii) the claimed subject matter “controller” controls the first rate or the first period to allow the storage device to write data within the second period shorter than the first period.  In fact, the specification further discloses that a buffer control may be carried out so that data bit rate (i.e., the first rate) is temporarily made smaller, or file system update period (i.e., the first period) may be controlled to previously prevent buffer overflow (See the specification of the ‘620 Patent, col. 18, lines 9-18); however, it is silent upon (i) whether the second period (i.e., outputting period for data writing on the storage device) is shorter than the first period (i.e., updating period for file system information in the storage device), and (ii) whether the second rate (i.e., outputting rate of buffer data) is higher than the first rate (i.e., receiving rate of write data on buffer).  There is no disclosure regarding the relationships of the input/output rates and periods on said buffer. 
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s argument with respect to claim rejection under 35 U.S.C. § 112(2) in the Response at page 20, the Examiner has fully considered and agrees.
The reissue applicant alleges that a sufficient support for performing the function of the computer-implemented limitation with “controller” invoking 35 U.S.C. § 112(6) is disclosed in the specification of the ‘620 Patent (See the Response at page 17, line 6 through page 20, line 4 and page 20, lines 11-12).
The Examiner fully considered and determines that it is persuasive.  Thus, the claims 9-26 rejection under 35 U.S.C. § 112(2) regarding this specific issue (i.e., the controller using a built-in processor and the algorithm for performing the function of the limitation with “controller” invoking 35 U.S.C. § 112(6)) has been withdrawn.

In response to the reissue applicant’s argument with respect to claim rejection under 35 U.S.C. § 251 in the Response at page 20, the Examiner respectfully disagrees.
The reissue applicant alleges that the claims 9-16 rejection under 35 U.S.C. § 251 should be withdrawn because the claims are believed to be in compliance with 35 U.S.C. § 112(1) and (2).
Contrary to the reissue applicant’s allegation, the claims 9-26 are not in compliance with 35 U.S.C. § 112(1) because the specification does not disclose that (i) the claimed subject matter “buffer” outputs data for the second period shorter than the first period at the second rate higher than the first rate and (ii) the claimed subject matter “controller” controls the first rate or the first period to allow the storage device to write data within the second period shorter than the first period (See the paragraph 7 in this Office action).
Accordingly, the claims 9-26 have been rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought; thus, the reissue applicant’s argument on this point is not persuasive because.

In response to the reissue applicant’s argument with respect to claim rejection under 35 U.S.C. § 102 in the Response at pages 20-21, the reissue applicant’s argument is moot because the reissue applicant has amended the previously rejected claims 13-20.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 9-12 and 24-262, the claim limitations of the claim 9 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that 
the controller is configured to read a class value corresponding to a performance class of the storage device and request sequential writes to the storage device while updating file system information in the storage device at an interval of a first period, the buffer is configured to receive write data for a period at a first rate and output data for a second period shorter than the first period at a second rate higher than the first rate, and the controller is configured to control the first rate or the first period to avoid an overflow of data from the buffer.
The claims 10-12 and 24-26 are dependent claims of the claim 9.
With respect to claims 13-232, the claim limitations of the claim 13 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the controller is configured to read a class value corresponding to a performance class of the storage device, request sequential writes to the storage device while updating file system information in the storage device at an interval of a first period, and control a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period.
The claims 14-23 are dependent claims of the claim 13.

Conclusion
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase [by connection via the control bus] is recited in the claim 9 only.
        2 The claims 9-26 have been rejected under 35 U.S.C. § 112 (pre-AIA ), 1st paragraph and 35 U.S.C. § 251.  Furthermore, the claims 19 and 26 have been rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.